Name: Commission Regulation (EC) No 2392/2000 of 27 October 2000 providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in Finland
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural structures and production;  cooperation policy;  distributive trades;  animal product;  Europe
 Date Published: nan

 Avis juridique important|32000R2392Commission Regulation (EC) No 2392/2000 of 27 October 2000 providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in Finland Official Journal L 276 , 28/10/2000 P. 0009 - 0009Commission Regulation (EC) No 2392/2000of 27 October 2000providing for the grant of private storage aid fixed in advance for carcases and half-carcases of lamb in FinlandTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1), as amended by Regulation (EC) No 1669/2000(2), and in particular Article 12(1) and (4) thereof,Whereas:(1) Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat(3), as last amended by Regulation (EC) No 3533/93(4), lays down in particular detailed rules where the amount of aid is fixed at a flat rate in advance.(2) Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat(5), as last amended by Regulation (EC) No 40/96(6), lays down in particular the minimum quantities per contract.(3) The application of Article 12(1) of Regulation (EC) No 2467/98 may result in a decision to grant private storage aid. That Article provides for the application of these measures on the basis of the situation of each quotation zone. Article 12(2) provides for aid to be granted in the framework of an advance fixing procedure where urgent recourse to private storage proves necessary. In view of the particularly difficult market situation in Finland, the conditions laid down in that Article have been met. As a consequence, it has been judged opportune to initiate such a procedure.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 11. Subject to the provisions of Regulation (EEC) No 3446/90 and Regulation (EEC) No 3447/90, applications may be submitted in Finland between 30 October and 1 December 2000 for aid for the private storage of carcases and half-carcases of lamb up to a limit of 50 tonnes.Applications submitted after the day on which the total quantity applied for exceeds the quantities referred to in the preceding subparagraph shall not be accepted. Quantities in respect of which applications are lodged on the day the overall limit is exceeded shall be reduced proportionally.2. The minimum storage period shall be three months and the level of aid for this period shall be EUR 1400 per tonne. However, the actual storage period shall be chosen by the storer. This period may extend to a maximum of seven months. If the storage period is greater than three months the aid shall be increased on a daily basis by EUR 1,45 per tonne per day.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 312, 20.11.1998, p. 1.(2) OJ L 193, 29.7.2000, p. 8.(3) OJ L 333, 30.11.1990, p. 39.(4) OJ L 321, 23.12.1993, p. 9.(5) OJ L 333, 30.11.1990, p. 46.(6) OJ L 10, 13.1.1996, p. 6.